AZZ Third Quarter – Fiscal Year 2010 January 8, 2010 Page 1 AZZ incorporated Reports Year-To-Date and Third Quarter Results of Fiscal - Year Contact: Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet: www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com January 8, 2010 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services today announced unaudited financial results for the three and nine-month periods ended November 30, 2009. Revenues for the third quarter were $81.5 million compared to $108.9 million for the same quarter last year, a decrease of 25.1 percent. Net income for the third quarter was $8.7 million, or $0.70 per diluted share, compared to net income of $10.8 million, or $0.88 per share, in last year’s third quarter. For the nine-month period, the Company reported revenues of $272.2 million compared to $312.1 million for the comparable period last year, a decrease of 12.8 percent.
